Dale Allen Smith v. The State of Texas



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-428-CR

NO. 2-03-429-CR

NO. 2-03-430-CR





DALE ALLEN SMITH	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

A jury convicted Appellant Dale Allen Smith of three robbery by threat offenses and assessed his punishment at twenty years’ confinement in the Institutional Division of the Texas Department of Criminal Justice in each case.  The trial court sentenced him accordingly.

Appellant brings two points on appeal, complaining that his trial counsel was ineffective because she failed to seek suppression of illegally obtained evidence and failed to object to a witness’s nonresponsive answer indicating that Appellant had a criminal history.  Appellant did not file a motion for new trial.  There is no evidence in the record that any evidence was illegally obtained.  Consciously deciding not to object to a witness’s comment to avoid drawing attention to it is a sound trial strategy.  Based on the applicable standard of review,
(footnote: 2) we cannot say that Appellant’s trial counsel was ineffective.  We overrule Appellant’s two points and affirm the trial court’s judgments.



PER CURIAM

PANEL F:	DAUPHINOT, J.; CAYCE, C.J.; and MCCOY, J.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  July 15, 2004

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.


2:See Strickland v. Washington
, 466 U.S. 668, 687-89, 104 S. Ct. 2052, 2064-66 (1984); 
Thompson v. State
, 9 S.W.3d 808, 812-14 (Tex. Crim. App. 1999).